Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 13, 15, 16, 18, 20, 24-26, 30, 32-34, 42-44 and 47-49 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    252
    622
    media_image1.png
    Greyscale
,
and the species of Compound 179, found on page 379 of the specification (reproduced below),

    PNG
    media_image2.png
    269
    636
    media_image2.png
    Greyscale

in the reply filed on July 13, 2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.


Claims 56-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13, 2022.  Claims 56-64 were cancelled per the Amendment filed July 13, 2022.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on October 29, 2021 and February 25, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: the reaction scheme at the bottom of page 217 is not completely legible. 
 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13, 15, 16, 18, 20, 24-26, 30, 32-34, 42-44 and 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 is indefinite because of the definition of variable R4.  The R4 variable is optionally substituted on the aryl or heteroaryl ring defined by variable ring B in claim 13.  Therefore, a valence problem is raised in claim 13 when the R4 variable represents oxo.  See claims 42-44 for same.
Claim 13 is indefinite because of the definition of variable Z1.  The Z1 variable is substituted on the phenyl ring in Formula (Ib-1) in claim 13.  Therefore, a valence problem is raised in claim 13 when the Z1 variable represents oxo.  See claim 24 for same.  
Claim 13 is indefinite because of the definition of variable Z1a.  The Z1a variable is substituted on the pyridyl ring in Formula (Ib-1) in claim 13.  Therefore, a valence problem is raised in claim 13 when the Z1a variable represents oxo.
Claim 13 is indefinite because of the definition of variable Z1a.  Substituents which define the variables should be neutral, not charged.  There is an improper charged radical under the definition of the Z1a variable in claim 13.  See the substituent “-N(R12a)2(R12b)+ ” under the definition of Z1a in claim 13.
Claim 20 lacks antecedent basis from claim 13 because there is no earlier recitation in claim 13 that the X1, X2 or X3 variable can represent -C(CN)=.  Note the definition of variable R8 in claim 13.  This rejection can be overcome by adding -CN to the definition of the R8 variable in claim 13.  Support for the proposed addition is found on page 5 (line 5) and page 46 (lines 6-11) of the present specification.
Claim 49 is indefinite because claim 49 defines a variable n but variable n is not found in Formula (Ib-1) or in any other variable definition.  This rejection can be overcome by the cancellation of claim 49.
Claims dependent on independent claim 13 which do not resolve the problems indicated above are also found indefinite.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 20 and 47 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 fails to further limit claim 13 because claim 20 is broader in scope than claim 13.  In claim 20, the X1, X2 or X3 variable can represent -C(CN)=.  However, in claim 13, the X1, X2 and X3 variable can represent -N=, -C(H)= or -C(R8)= but R8 in claim 13 does not represent cyano.
Claim 47 fails to further limit claim 13 because the definition of the R8 variable in claim 13 and in claim 47 are of the same scope.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 15, 16, 18, 20, 24-26, 30, 33, 34, 42-44 and 47-49 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5-36, 38, 39, 41-49 and 53-63 of copending Application No. 17/724,212 (see especially claims 53, 54 and 59).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending application claims compounds which are positional isomers of the present claimed compounds.  See in claim 1 of the copending application wherein 
    PNG
    media_image3.png
    90
    131
    media_image3.png
    Greyscale
 (i.e., 2,5-pyridyl) whereas the present claimed compounds of Formula (Ib-1) in independent claim 13 has 
    PNG
    media_image4.png
    159
    156
    media_image4.png
    Greyscale
 (i.e., 2,3-pyridyl).  See especially the compound claimed in claim 59 of the copending application, 
    PNG
    media_image5.png
    183
    472
    media_image5.png
    Greyscale
.  The copending application also claims pharmaceutical compositions comprising the positional isomers as well as claims methods of using the positional isomers. 
Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09(II), first paragraph, states the following:
II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).

It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.
One skilled in the art would have been motivated to prepare positional isomers of the compounds claimed in the copending application to arrive at the present claimed products with the expectation of obtaining additional beneficial products which would be useful in treating a GLP-1R mediated disease.  The present claimed invention would have been suggested to one skilled in the art and therefore, the present claimed invention would be obvious to one skilled in the art.

The present application and the copending application share at least one common inventor (James S. Cassidy and Elbert Chin).  Further, the present application and the copending application are not related to each other and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15, 16, 18, 20, 24-26, 30, 32-34, 42-44 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. {US Patent 10,954,221}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims compounds of Formula (Ib-1),

    PNG
    media_image6.png
    279
    856
    media_image6.png
    Greyscale
 
wherein 
ring B can represent aryl or heteroaryl, 
each optionally substituted with one to four R4;
R2 can represent alkyl, heterocyclyl, alkyl-heterocyclyl, 
each optionally substituted with one to four Z1b;
R3 represents -C(O)OH;
R4, independently, can represent alkyl, halogen or -CN;
Z1, independently, can represent alkyl or halogen;
Z1a, independently, can represent alkyl or halogen;
Z1b, independently, can represent alkyl or halogen;
V represents -CH2-;
X1, X2 and X3 can independently represent -N=, -C(H)= or 
-C(R8);
R8 can represent alkyl or halogen;
p can represent 1, 2 or 3; and
q can represent 0, 1 or 2.

Zhong et al. teach, and claim, compounds of Formula (I), 

    PNG
    media_image7.png
    244
    572
    media_image7.png
    Greyscale
,
wherein

    PNG
    media_image8.png
    100
    96
    media_image8.png
    Greyscale
 can represent 
    PNG
    media_image9.png
    118
    160
    media_image9.png
    Greyscale
 ; 
m can represent 0, 1, or 2;
R1 can represent alkyl or halogen;
Ra can represent hydrogen;
W can represent O;

Ring B can represent 6-membered heteroaryl and Y1 can represent N or CH, 
to form such a ring as 
    PNG
    media_image10.png
    104
    219
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    105
    218
    media_image11.png
    Greyscale
;

Ring C is a phenyl or pyridyl;
R3 can represent alkyl or halogen;
o can represent 0, 1, or 2;


Ring D is a bicyclic heteroaryl such as 
    PNG
    media_image12.png
    195
    326
    media_image12.png
    Greyscale
,  

    PNG
    media_image13.png
    192
    317
    media_image13.png
    Greyscale
 , 
    PNG
    media_image14.png
    164
    264
    media_image14.png
    Greyscale
  or
    PNG
    media_image15.png
    155
    255
    media_image15.png
    Greyscale
;

L can represent CHRd; 
Rd can represent hydrogen;
Rb can represent alkyl, alkoxy, heteroaryl, cycloalkyl or heterocyclyl;
Rc can represent hydrogen;
R2 can represent alkyl or halogen;
R4 can represent hydrogen, alkyl or halogen;
EE can represent -COOH;
n can represent 0, 1, or 2; and
p can represent 0, 1, or 2.

See columns 6-14 and claims 1-4 (columns 193-194) in Zhong et al.  The compounds of Zhong et al. are structurally similar to the present claimed compounds.  Further, Zhong et al. disclose specie which are positional isomers of the present claimed compounds due to the substitution pattern on the pyridyl ring in present Formula (Ib-1).  See, for instance, Compound 77 (column 65), Compound 101 (column 78) and Compound 102 (column 78) in Zhong et al.

    PNG
    media_image16.png
    355
    445
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    307
    440
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    99
    412
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    216
    575
    media_image19.png
    Greyscale

Zhong et al. has priority back to April 12, 2019, PCT/CN2019/082381, for his genus and Compounds 77, 101 and 102.  See, at least, pages 174 and 186 in the priority document of Zhong et al. 
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between the compounds of Zhong et al. and the compounds presently claimed is that the present claimed compounds are generically described in Zhong et al.

Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., GLP-1R agonists).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to prepare products embraced by Zhong et al.  A person of ordinary skill in the art would have been motivated to prepare products embraced by Zhong et al. to arrive at the present claimed products with the expectation of obtaining additional beneficial products which would be useful as GLP-1R agonists.
At the very least, such renders at bar obvious as regards these structured compounds and, as regards homologous, isomeric, or other "similar" compounds encompassed in the claims, such are obvious, under 
35 U.S.C. § 103 over said compounds in Zhong et al.  In order to establish patentability in adjacent homologs and position isomers, there must at least be a comparative showing establishing distinguishing characteristics allegedly showing that claimed compounds are unobvious.  Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960).  The present claimed invention would have been suggested to one skilled in the art and therefore, the present claimed invention would have been obvious to one skilled in the art.


Allowable Subject Matter
	The elected species of Compound 179, found on page 379 of the specification, is allowable over the prior art of record.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.
  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 4, 2022
Book XXVII, page 45